Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/US15/59622 11/06/2015, which claims benefit of 62/076,410 11/06/2014.	
Claims 232-253 are pending.  
Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.
Restriction Election Maintained
3.	Applicant’s election of group I and the species, EZ-005, in the reply filed on November 28, 2018 was previously acknowledged.

    PNG
    media_image1.png
    210
    309
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    202
    298
    media_image2.png
    Greyscale


and claims not reading on this species were held withdrawn.  This compound was also rejected as anticipated and canceled. The generic claims encompassing the elected species were not found patentable and a large new genus presented for patentability.  Various new grounds of rejection are set forth below.  As discussed in MPEP 803, prior art has been found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species are still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection MPEP 803 III.C.2, for additional guidance.  Therefore, the provisional election of species is given effect, the examination is restricted to the next species chosen by the examiner, and claims not reading on this species are held withdrawn.  Accordingly, claims 242-247, 249 which do not read on the species are withdrawn.
Response to Arguments and Amendments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	 Claim(s) 232-241, 250  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new genus presented in claim 232 is unsupported by the disclosure.  In particular the provsio and other definitions are not supported.

    PNG
    media_image3.png
    557
    713
    media_image3.png
    Greyscale

Page 7-10 have various tag definitions that are not in the specification.   Paragraphs [0222} and [0223] have a list of tags but these are not the ones listed in the claim. They are shown here:


    PNG
    media_image4.png
    181
    323
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    879
    657
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 232-233, 235-241, 250 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sharma WO 2014155301 A1. Sharma teaches various anticipatory compounds including but not limited to Example 58B on page 75, tert-butyl 4-(5-(1-isopropyl-4-(((4-isopropyl-6-methyl-2-oxo-1,2-dihydropyridin-3-yl)methyl)carbamoyl)-1H-indol-6-yl)pyridin-2-yl)piperazine-1-carboxylate, and Example 56 on page 73, tert-butyl 4-(5-(1-sec-butyl-4-(((6-methyl-2-oxo-4-propyl-1,2-dihydropyridin-3-yl)methyl)carbamoyl)-1H-indol-6-yl)pyridin-2-yl)piperazine-1-carboxylate, which reads on claim 232 where RB1 is substituted heterocyclyl (piperazine), RB2 is branched alkyl, RB3 is H, RB4 is H, RB5 is (ii-1) where RB7 is alkyl and RB6 is alkyl.
7.	Claim(s) 232-236, 238, 250 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by  Kuntz WO 2014100665 A1 (cited on the IDS). Kuntz teaches various anticipatory compounds including but not limited to Compound 3 on page 62, Compounds 4-7 on .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 232-241, 250 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller US 8,536,179 in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art:  
Miller  teaches the compounds of the instant claims as Formula I generically:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Example 2

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale



    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale


The utility is the same as EZH2 inhibitor.
B)	Ascertaining the differences between the prior art and the claims at issue.
As best as can be understood, the prior art has no species reading on the instantly claimed genus.  
There is a proviso at the end of claim 232 

    PNG
    media_image3.png
    557
    713
    media_image3.png
    Greyscale


which is the only feature that keeps the claims from being anticipated.  Generically the X group of Miller is listed as C1-8 alkyl, which subsumes the instantly claimed range of 2-6 alkyl for RB7.  The utility of the prior art compounds is as EZH2 inhibitor.  The instant claims also have the same utility as EZH2 inhibitor.  In the most basic sense the instant claims embrace any variant of the prior art that is not an actual exemplified compound.  For instance the claims embrace RB1 as ethyl, but not methyl, a position isomer of the piperidines, OEt not OMe, RB2 as C1-2 alkyl, and C6 alkyl but not C2-C4 alkyl; an ethyl ester but not a methyl ester.
C)	 Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The generic claims and compounds of the instant claims are encompassed by the prior art genus.  One of ordinary skill would be motivated to make additional compounds of the invention because he would expect the compounds to have similar properties, indeed we see that these compounds have the same property as EZH2 inhibitor. Homologs have long been known to exhibit similar properties as evidenced by page 38 of Wislicenus:
 HOMOLOGY AND HOMOLOGOUS SERIES,

48. In opposition to the remarkable differences between organic bodies of like molecular formulae, is the fact that bodies of different molecular composition frequently exhibit great similarity in all their chemical and physical properties. The compounds in which these analogies are most marked are those whose formulae differ by CH2, or a whole multiple thereof, nCH2, and whose molecular weights differ therefore by ± 14n.…This analogy of structure is especially shown in the fact that like reagents produce like changes, and further that the resulting products of such changes agree in properties, but differ in composition by CH2. Such bodies are termed homologous compounds. They form members of a natural family of bodies which can be arranged according to their increasing contents of carbon. The similarity of physical properties between the members of a homologous series is greater the nearer they stand to one another on such a list that is, the less they differ in chemical composition.

Analogs differing only in methylenes in an alkyl chain, have been ruled prima facie obvious, and require no secondary teaching, see In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369. In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426, and Ex parte Greshem, 121 USPQ 422 all feature a compound with a two carbon link rejected over a compound with a one carbon link.  Similarly In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81,USPQ 369 have a one-carbon link unpatentable over a two-carbon link.  Ex parte Ruddy, 121 USPQ 427 has a three-carbon link unpatentable over a one-carbon link.  Ex parte Nathan, 121 USPQ 347 found the insertion of an . 
9.	Claims 232-241, 248, 250 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller US 8,536,179 AND Kuntz WO 2014100665 A1. As discussed above Miller teaches the same compounds of the instant claims, the species of which are removed by proviso.  Instant claim 248 is drawn to the following compound:

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale

This compound is a position isomer of the compound 64 of Miller, where the position of the nitrogen of the piperidinone has changed.


    PNG
    media_image43.png
    306
    402
    media_image43.png
    Greyscale

Compound 64 is a pyridin-2-one while the compound of claim 248 is a pyridin-4-one.  Subsequent to the work of Miller, Kuntz described compounds that were pyridin-4-ones that prima facie obvious, and require no secondary teaching.  It would be routine for the chemist to vary the point of attachment in order to increase potency and to establish better patent protection for her compounds.  In re JONES 74 USPQ 152 (4-methyl naphthyl-1-acetic acid and 2-methyl naphthyl-1-acetic acid obvious over a reference teaching 1-methyl naphthyl-2-acetic acid), quoted with approval by Ex parte MOWRY AND SEYMOUR 91 USPQ 219, Ex parte Ullyot 103 USPQ 185 (4-hydroxy-1-oxo-1,2,3,4-tetrahydroisoquinoline obvious over a reference teaching 4-hydroxy-2-oxo-1,2,3,4-tetrahydroquinoline), "[p]osition isomers are recognized by chemists as similar materials", Ex parte BIEL 124 USPQ 109 (N-ethyl-3-piperidyl diphenylacetate obvious over a reference teaching N-alkyl-4-piperidyl diphenylacetate), "[appellant's arguments] do not, in any way, obviate the plain fact that appellant's DACTIL is an isomer of McElvain et al.'s compound. This close relationship places a burden on appellant to show some unobvious or unexpected beneficial properties in his compound in order to establish patentability", Ex parte Henkel 130 USPQ 474, (1-phenyl-3-methyl-4-hydroxypyrazole obvious over reference teaching 3-phenyl-5-methyl-4-hydroxypyrazole), "appellants have made no comparative showing here establishing the distinguishing characteristics they allege which we might consider as evidence that the claimed compounds are unobvious.  It is clear from In re Henze, supra, and the authorities it cites, that at least this much is necessary to establish patentability in adjacent homologs and position isomers (emphasis added)".
	In the instant case there is a direct teaching in the art to use position isomers of the pyridinone and as shown by Kuntz some increase in potency may be expected.  The instant claims 
Conclusion
10.	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625